IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                  September 26, 2007 Session

               STATE OF TENNESSEE v. RONALD FRANK WEBB

                   Appeal from the Criminal Court for Cumberland County
                             No. 7796   Leon Burns, Jr., Judge



                    No. E2006-01793-CCA-MR3-CD - Filed March 12, 2008


The defendant, Ronald Frank Webb, was convicted by a Cumberland County Criminal Court jury
of driving under the influence, third offense, a Class A misdemeanor, for which the court sentenced
him to eleven months and twenty-nine days, with 120 days to be served in jail at seventy-five percent
release eligibility. The defendant claims on appeal that the trial court erred in giving lengthy and
confusing instructions to the jury and in commenting that the instructions were confusing. We affirm
the judgment of the trial court pursuant to Tennessee Court of Criminal Appeals Rule 20.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOSEPH M. TIPTON , P.J., delivered the opinion of the court, in which JAMES CURWOOD WITT , JR.,
and NORMA MCGEE OGLE, JJ., joined.

Thomas Harding Potter, Nashville, Tennessee, for the appellant (on appeal) and Larry M. Warner,
Crossville, Tennessee (at trial), for the appellant, Ronald Frank Webb.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney General;
William Edward Gibson, District Attorney General; and Douglas E. Crawford, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                   MEMORANDUM OPINION

        The defendant did not retain a court reporter for the trial, and we are limited to review of the
statement of the evidence and the written instructions given to the jury. Additionally, no issue
regarding the jury instructions was raised in the motion for new trial. The defendant claims he is
entitled to relief as a matter of plain error.

        We have reviewed the appellate record and the arguments of the parties. We hold that the
defendant has failed to demonstrate that he is entitled to plain error relief on the basis that the
instructions were erroneous or that the trial court’s statements to the jury were prejudicial.
Otherwise, we note that the evidence is sufficient to sustain the verdict and that no error of law exists
that would require a reversal of the judgment. The judgment of the trial court is affirmed.



                                                        ___________________________________
                                                        JOSEPH M. TIPTON, PRESIDING JUDGE




                                                  -2-